     Case 1:19-cv-01132-NONE-BAM Document 36 Filed 09/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER JOHN WILSON,                           Case No. 1:19-cv-01132-NONE-BAM
12                        Plaintiff,                     ORDER FINDING SERVICE OF FIRST
                                                         AMENDED COMPLAINT APPROPRIATE
13            v.                                         AND FORWARDING SERVICE
                                                         DOCUMENTS TO PLAINTIFF FOR
14    TUOLUMNE COUNTY, et al.,                           COMPLETION AND RETURN WITHIN
                                                         THIRTY DAYS
15                        Defendants.
                                                         (Docs. 27, 33, 35)
16
                                                         THIRTY (30) DAY DEADLINE
17

18
             Plaintiff Christopher John Wilson is a state prisoner proceeding pro se and in forma
19
     pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this action while a
20
     pretrial detainee.
21
             On March 23, 2021, the magistrate judge issued findings and recommendations
22
     recommending that (1) this action proceed on Plaintiff’s first amended complaint, filed on March
23
     8, 2021, against Sgt. Curtis Hankins, Sonora Police Department, and Officer Lance Durham,
24
     Sonora Police Department for excessive use of force in violation of the Fourth Amendment in
25
     connection with an alleged handcuffing incident on June 9, 2019; (2) Plaintiff’s requested
26
     remedies of injunctive relief and declaratory relief be dismissed; and (3) all other claims and
27
     defendants be dismissed from this action, without prejudice, due to Plaintiff’s failure to state
28
                                                        1
     Case 1:19-cv-01132-NONE-BAM Document 36 Filed 09/07/21 Page 2 of 3


 1   claims upon which relief may be granted. (Doc. 33.) The findings and recommendations were

 2   served on Plaintiff and contained notice that any objections were to be filed within fourteen (14)

 3   days of service. (Id.) No objections were filed.

 4          On September 3, 2021, the district judge issued an order adopting the findings and

 5   recommendations directing that this action proceed on Plaintiff’s first amended complaint, filed

 6   on March 8, 2021, against Sgt. Curtis Hankins, Sonora Police Department, and Officer Lance

 7   Durham, Sonora Police Department, for excessive use of force in violation of the Fourth

 8   Amendment in connection with the alleged handcuffing incident of June 9, 2019. The district

 9   judge dismissed all other claims and defendants, without prejudice, due to Plaintiff’s failure to

10   state claims upon which relief may be granted. The district judge also dismissed Plaintiff’s

11   requested remedies of injunctive and declaratory relief. The matter was referred back to the

12   undersigned for further proceedings consistent with the district court’s order. (Doc. 35.)

13          Pursuant to the district court’s order adopting the findings and recommendations, this

14   action shall proceed on Plaintiff’s first amended complaint, filed on March 8, 2021, against Sgt.

15   Curtis Hankins, Sonora Police Department, and Officer Lance Durham, Sonora Police

16   Department, for excessive use of force in violation of the Fourth Amendment in connection with

17   the alleged handcuffing incident of June 9, 2019.

18          Accordingly, the Court HEREBY ORDERS that:

19          1. Service shall be initiated on the following defendant:

20              Sgt. Curtis Hankins, Sonora Police Department
21              Officer Lance Durham, Sonora Police Department

22          2. The Clerk of the Court shall send Plaintiff two (2) USM-285 form, two (2)

23              summonses, a Notice of Submission of Documents form, an instruction sheet, and a

24              copy of the first amended complaint filed on March 8, 2021, (Doc. 27);

25          3. Within thirty (30) days from the date of service of this order, Plaintiff shall complete

26              the attached Notice of Submission of Documents, and submit the completed Notice to
27              the Court with the following documents:

28                  a. One (1) completed summons for each defendant listed above;
                                                         2
     Case 1:19-cv-01132-NONE-BAM Document 36 Filed 09/07/21 Page 3 of 3


 1                  b. One (1) completed USM-285 form for each defendant listed above; and

 2                  c. Three (3) copies of the endorsed first amended complaint filed on March 8,

 3                      2021.

 4         4. Plaintiff need not attempt service on these defendants and need not request waiver of

 5               service. Upon receipt of the above-described documents, the Court will direct the

 6               United States Marshal to serve the above-named defendants under Federal Rule of

 7               Civil Procedure 4 without payment of costs; and

 8         5. The failure to comply with this order will result in dismissal of this action.

 9
     IT IS SO ORDERED.
10

11      Dated:     September 7, 2021                         /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
